XAS

                                    Aucvrrnr     II:TEXAS
PRICE      DANIEL
ATTORNEY   GENERAL
                                                                               .


                                            ,llaroh~ 26, 1947

             Hon. W. Riley Wyatt,           Chairman
             State Prison Board
             San Antonio, Texas                      Opinion Ro. V-105
                                                     Be:    Authority OS ?risoa
                                                            Board to direct gen-
                                                            eral manager to permit
                                                            the use of inmate labor
                                                            on sewage project   with
             Dear Mr. Wyatt:                                the City of Huntsville.
                           Your   request      for   aa opinion   on the above cap-
            .tioned     subjeot   reads as follows:
                            ‘The Texas State Board of Health has
                     -pract lcally   condemned the exist Lag sewage
                      disposal    plant in Huntsville  as Inadequate.

                           “The Clt of tiuntsvllle    has always
                     handled the dI sposal of sewage from the prl-
                     son sjrstem in Huntsville   since the prison
                     has no sewage disposal plant of its own.
                     At present,   it is estimated the aewage
                     flow iron the prison syetea coast’itutes
                     one-third   of the estimated total normal
                     flow to the sewage treatment plant.
                            “The City of H~tsvllle    has never im-
                      posed a sewer service charge on the prison
             -.       system because of, a contract entered into
                      between the city aad the prison system,
                      which provides that the prison sgstea will
                      pay its’ prorata share of the coat of any im-
                      provements dr e#ienaions    at the oity’8 aewer
                      disposal plant.
                             “In view of the foregoing hazards, the
                      Texas State Board of Health has directed
                      the Cit,y of Huntsville    to take steps inane-
                      diatelg   to correct  the condition existing,
                      and pith, referenoe   to this sewage the City
                      of Huntsville    has called upoh the prlaon
                                                         .-   ._




ElOIl.   M. Riley   Wyatt,    Page 2, V-105


         board to furnish Inmate labor in the con-
         struction of this sewer extension program.
                “In view of the contract heretofore
         entered into (aopy of which is herewith en-
         cloeed),   and further in view of the benefits
         to accrue to the prison board, can the prl-
         son board authorize the general manager to
         permit the use of Inmate labor on’ this pro-
         ject?”
              Article 6166a, of Vernon’s      Civil   Statutes,
reads     In part as follows:
                ’ * * * All persons shall be worked
         within the prison walls and upon farms owned
         or leased by the State; and in no event shall
         the labor of a prisoner be sold to any con-
         tractor or lessee to work on farms or else-
         where, nor shall any prisoner be worked on
         any farm or otherwise upon shares except
         such farms be owned or leased by the State
         of Texas. ”
            In Opinion No. O-4322, addressed to Mr. S.,M.
Lister,   dated April 15, 1942, thi.s Department held that
the Texas Prison Board does not have authority under Ar-
ticle 6166a, Vernon’s Civil Statutes,       to permit the use
of trusty   prisoners by State offi,cials,    members of the
Prison Board, and employees of the prison system.          In
Opinion No. O-4727, dated July 3l, 1942, this Department
held that while Article ,61660 authorizes the Prison
Board to lease real estate for agricultural        or grazing
purposes, it was of the opinion that this does not auth-
orize the contracting    of convict labor under the cloak
of a lease of real estate,     and that Article   61660 must
be construed together with Article      6166a, in that the
employment of convicts as guards in the operation of
the prison system is so obviously opposed to the gener-
al principles    and the statutory policies    hereinabove    .
mentioned and discussed,     that the power will not be im-
plied as incident to the general power of the manage,r
to control the prison system; that authority was not
vested to use convicts    as guards to replace employed
guards.
               The Iegislat    ure , in its regular biennial ap-
propriation,      provides     for the various   employees and
I&Q&I.
    M. RUey Wyatt,    Pag&3,   V-105


operation of the Texas Prison System.   It was the evi-
dent intention of the Legisinture  to prohibit the use
of convict labor In the performance of work pertaining
to the prison system, when such work is to be performed
outside the prison walls, and not on the farms owned or
leased by the prison system.
             The manifest intention of Article 6166a com-
pels us to answer that convict labor may not be tised
outside the prison walls and off of State property for
construction    of sewerage lines in the City of Hunts-
vllle.
                        SUMMAFiY

            Texas Prison Board is not authorized
     to direct the general manager to permit the
     use of inmate labor on sewage project    out-
     side walls or off of farms of Texas Penlten-
     tiary.    (Article 6166a, V. C. 3.)
                                    Yours   very   truly,
                               ATTORNEY
                                      GEI’iFXAL
                                              OF TEXAS


                               BY
                                                    Assistant


                               APPROVED
                                      NAR. 26, 1947


A3:JMc:mrj                     A&d&